Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,
“a measurement unit configured to control operations of the magnetic field generator and of the receiver, and to measure the nuclear magnetic resonance signal including effects of magnetic field inhomogeneity,
an image reconstructor configured to perform image reconstruction by using the nuclear magnetic resonance signal, so as to create a complex image, and an image converter configured to calculate a susceptibility image of the subject, by using the complex image
a magnetic field calculator configured to calculate a magnetic field reflected image from the complex image,
a mask calculator configured to use the complex image created by the image reconstructor to calculate a low-signal region mask associated with a low-signal region, and a plurality of region masks associated with a plurality of regions in a high-signal region, 
a susceptibility calculator configured to use the magnetic field reflected image calculated by the magnetic field calculator, the low-signal region mask and the plurality of region masks calculated by the mask calculator, and to calculate susceptibility as to each of the plurality of regions to generate the susceptibility image and wherein the susceptibility calculator calculates the susceptibility of a region different from a specific region, under a first constraint that the low-signal region is set as a background, 

Claim 10,
“creating a magnetic field reflected image by using the complex image, and creating a susceptibility image by using the magnetic field reflected image wherein a low-signal region mask and a high-signal mask are generated by using an absolute value image created from the complex image, and a first region mask and a second region mask are created from the high-signal mask, the first region mask representing a first region where a pixel value of a certain discriminant image is larger than a predetermined threshold and the second region mask representing a second region where the pixel value of the discriminant image is equal to or smaller than the predetermined threshold
wherein by using the magnetic field reflected image, the low-signal region mask, and the first and the second region masks a first region susceptibility image is calculated under a first constraint that a region defined by the low-signal region mask is set as a background, and a second constraint that the susceptibility of the second region is set to a specific value, and a second region susceptibility image is calculated under the constraint that the region defined by the low-signal region mask and the first region are set as the background”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793